EXHIBIT 10.1
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AGREEMENT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. A COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


SALES REPRESENTATION AGREEMENT
Between
BioSOLAR, INC.
And
Tomark Industries, Inc


This Agreement is made this 3rd day of March, 2012, by and between BioSolar,
Inc., a Nevada corporation ("Company"), and Tomark Industries,Inc.,
("Representative") a company organized and existing under The State of Delaware
as a Corporation, with principal place of business at 50 Lynthwaite Farm Lane,
Wilmington, DE, 19803.


RECITALS


WHEREAS, the Company is engaged in the business of designing, developing,
manufacturing, and selling certain BioBacksheet product(s) for solar module
production;


WHEREAS, the Representative is engaged in the business of marketing, promoting,
and selling technological products for manufacturers such as the Company;


WHEREAS, the Company desires to retain Representative, and Representative
desires to be retained, as an independent contractor to serve the Company as a
sales representative for the Company’s BioBacksheet product(s) on the terms and
conditions set forth herein; and
 
 
1

--------------------------------------------------------------------------------

 




AGREEMENT


NOW, THEREFORE, the parties agree as follows:


Section 1.                      Engagement.  The Company hereby grants to
Representative the exclusive right to act as the Company's sales representative
for customers identified in “Exhibit A,” with respect to those products
manufactured by the Company which are described in Exhibit B (“PRODUCTS”).  As
the Company's sales representative for customers as described in “Exhibit A,”,
the Company authorizes Representative to solicit purchase orders from said
prospective purchasers for the PRODUCTS upon the terms and subject to the
conditions set forth herein.  This engagement is deemed personal to
Representative; rights arising hereunder may not be assigned by Representative;
duties arising hereunder may be delegated by Representative to third parties
(sub-agents) only with the Company’s consent. Such consent shall not be
unreasonably withheld, it being the desire of the Company to protect against any
possible harm to its reputation by precluding Representative from delegating
duties to any proposed sub-agent who may be disreputable, financially
irresponsible, or unable to effectively represent the Company to promote,
market, and sell the PRODUCTS in accordance with the covenants and conditions of
this Agreement. Any sub-agent to whom duties required of Representative are
delegated by Representative shall be required to execute a written agreement
acknowledging such sub-agent has read and shall be bound by the covenants and
conditions of this Agreement and such sub-agent shall perform to the same
standards and requirements as if such sub-agent were Representative.  A breach
by any sub-agent shall constitute a breach by Representative.  Any and all such
third parties who are appointed as sub-agents of Representative shall be
appropriately supervised by Representative.


Section 2.                      Products.  The products which are the subject of
this Agreement presently consist solely of the PRODUCTS.  The PRODUCTS as well
as any additional goods which may later be included within the scope of this
Agreement may be modified, altered, improved, discontinued, or otherwise
changed, as Company may deem to be appropriate in the exercise of its sound
business judgement. In the absence of exigent circumstances, at least thirty
(30) days prior to invoking any and all such modifications, alterations,
improvements, and/or the discontinuation of any product(s) subject to this
Agreement, and such other changes in the identification of any such product(s),
the Company shall notify Representative thereof so as to provide Representative
with an opportunity to offer comments regarding any such intended action.  Any
comments so offered by Representative shall be deemed “advisory” and shall be
without binding effect.


Section 3.                      Term.  This Agreement shall become operative
only at such time and in the event that the Company, in the exercise of its sole
discretion, serves written notice on Representative announcing the Company’s
election to authorize the sale, marketing, and distribution of the
PRODUCTS.  Unless sooner terminated in accordance with the terms of this
Agreement, with cause or without cause, it shall remain in effect for a period
of one (1) year.  In the absence of prior written notice of intention to
terminate this Agreement, this Agreement will automatically renew for one (1)
additional year at the end of each one (1) year term.  This Agreement may also
be terminated by either party without cause upon thirty (30) days written notice
to the other party.   This Agreement may be terminated by either party without
advance notice for good cause, as defined below, by means of written notice of
immediate termination setting forth the facts and circumstances constituting
"good cause" for immediate termination.  For purposes of this Agreement, "good
cause" shall be deemed to include, by way of example, and without limitation,
any violation of law, statute, regulation or order, breach of any provision of
this Agreement, initiation of voluntary or involuntary bankruptcy proceedings by
or against Representative, or any act or omission of Representative by which
Company’s name, mark, goodwill, and/or reputation may be impaired. Upon any
termination of this Agreement, Representative shall immediately return to
Company all originals and copies of Company’s records, customer lists, vendor
lists, sales material, samples, models, forms, promotional literature, and other
property, equipment, and materials provided by Company to Representative or
otherwise used by Representative, or derived and/or compiled therefrom by
Representative, in connection with Representative’s performance of duties under
the Agreement.  Representative shall be entitled to no further commission on the
sale of the PRODUCTS pursuant to any purchase order submitted by Representative
to the Company after the termination of this Agreement. The Company and
Representative shall jointly review this Agreement once a year.
 
 
2

--------------------------------------------------------------------------------

 


Section 4.                      Duties of Representative.  Representative shall
use Representative’s best efforts to market the PRODUCTS and solicit orders for
the PRODUCTS in compliance with all applicable laws, ordinances, orders, and
regulations of Federal, State, and local government and agencies thereof, and in
the accordance with this Agreement and such procedures and protocols as Company
may adopt and publish from time to time.  Representative shall maintain an
office and sufficient staff at Representative’s sole expense.  Said office shall
be properly staffed and open for business during normal business hours as are
usual and customary in major metropolitan areas. Representative shall provide
Company with written quarterly sales forecast reports and such other sales and
marketing information as may be requested by Company. Representative represents
and warrants that Representative is not presently serving, and during the term
of this Agreement, shall not serve as the agent of any other companies in the
sale of their products which are the same as, or similar to, the PRODUCTS in
terms of function and/or design.  The Company specifically authorizes
Representative to represent additional product lines which do not compete
directly or indirectly with the PRODUCTS now and in the future.  To the extent
that Representative becomes aware of, or receives, any order from a prospective
purchaser outside the territory specified in this Agreement or which is
otherwise "non-commissionable", such order shall be forwarded promptly by
Representative to Company.  While Representative shall not be authorized to
receive payment on behalf of Company in connection with any sale of PRODUCTS, to
the extent that Representative inadvertently receives any tendered payment,
Representative shall forward such payment directly to Company within twenty-four
(24) hours of receipt of same.


Section 5.                      Duties of Company.  Company shall provide
Representative without charge with such literature, brochures,  and other sales
and technical information regarding Products (e.g., physical dimensions,
operational characteristics, functions, and specifications to the limited extent
which is appropriate to enable a prospective end-user of Products to determine
the desirability and applicability of the Products vis-à-vis such end-user's
individual requirements).  Such information shall be provided as may be
reasonably required to support Representative’s efforts to market the Products
and solicit orders, provided, however, under no circumstances shall Company be
required to disclose, nor shall Representative disclose to any third party,
confidential, trade-secret, or proprietary information in the context of any
request for "technical" information.  Company shall provide reasonable sales
support and service assistance as may be usual and customary in the industry.
Company shall use reasonable efforts to project the demand for Products and
carry a Product inventory to fulfill purchase orders procured and submitted by
Representative pursuant to this Agreement. Company shall provide all
Representative and sub-agent sales commission processing.


Section 6.                      Price and Terms of  Sales.  The Company shall
have the absolute right to establish the prices, charges, terms and conditions
governing the sale of PRODUCTS.  Company shall establish and provide to
Representative current information bearing on PRODUCTS as to pricing, delivery
terms, and conditions of sale, and such additional information as may be
reasonably related thereto.  Company reserves the right to revise such pricing,
delivery terms, and conditions of sale information, as it may deem appropriate
in the exercise of its sole discretion. At least thirty (30) days prior to
adopting any and all such revisions in pricing, delivery terms, and/or
conditions of sale, Company shall provide Representative with written
notification thereof.
 
 
3

--------------------------------------------------------------------------------

 


Section 7.                      Sales or Orders.  Representative shall place all
Product Orders with the Company on such forms and in accordance with such
procedures as the Company shall establish from time to time and all such orders
shall be forwarded to Company within 24 hours of receipt of same.  In
conjunction with the initial order and such subsequent orders as may be
requested by the Company, Representative shall concurrently provide the Company
with such customer’s completed application for credit, duly executed by the
customer identified therein, together with such additional information as
Representative may deem appropriate to enable Company to evaluate and
investigate the creditworthiness of the proposed customer. The Company shall
have the right for any reason in its sole discretion to reject any order placed
by Representative, including, without limitation, orders placed by customers
which the Company, in its judgment, deems financially or otherwise
unsuitable.  Company’s rejection of any order procured by Representative shall
be promptly communicated by Representative to the prospective purchaser who
submitted such rejected order.  Representative agrees that Representative shall
advise prospective customers of the Company of said right to reject orders and
shall not purport to bind the Company prior to the Company’s written
notification of acceptance of such orders.  Company shall have exclusive control
over all prices, discounts, adjustments, specifications, and terms and
conditions concerning sale and delivery and service of PRODUCTS.  Representative
shall quote to prospective purchasers only those prices, delivery schedules,
terms, and conditions as may be authorized in writing by Company, subject to
such changes and revisions thereof as Company may make in its sole discretion
from time to time  after prior notice to Representative.


Section 8.                      Commissions.  For the sale of all PRODUCTS to
"commissionable" accounts sold by Representative in the territory specified in
this Agreement during the term of this Agreement, Representative’s sole
compensation shall consist of a sales commission equal to [**] of the Net Unit
Price received by the Company on all such sales. For the sale of all PRODUCTS to
be commissionable based on purchsase orders procured and submitted by an
approved sub-agent, the [**] sales commission of the net unit price actually
received by the Company shall be divided equally as between Rep and said
sub-agent.  For purposes of this Agreement, the term “Net Unit Price” is hereby
defined as gross revenue actually received by the Company on each PRODUCT sold,
subject to discounts and adjustments, and excluding revenue attributable to
freight charges, shipping and handling charges, duties, tariffs, taxes (e.g.
sales taxes, use taxes, etc.), returns, allowances, credit adjustments, and
similar items.  No commission shall be paid to Representative in connection with
any sale of PRODUCTS which is outside the precise parameters specified in the
preceding sentence.    For purposes of this Agreement, "commissionable" accounts
are defined to include those potential purchasers of Products who submit orders
for purchase of Products as specified in “Exhibit A.”  "Non-commissionable"
accounts shall include those potential purchasers of PRODUCTS about whom sales
leads have been provided to Representative and no reasonable efforts to
follow-up and/or secure a purchase order has been made by Representative within
sixty (60) days of communication of such sales lead to Representative.


Section 9.                      Commissions after Termination.  [**]
 
Section 10.                   Payment of Commissions.  Sales commissions shall
be paid on the 15th day of each month for all the payments received by the
Company in the preceding calendar month attributable to Representative sales of
PRODUCTS. Each month’s commission payment to Representative shall be reduced by
an amount equal to the amount of commissions previously paid to Representative
on account of PRODUCTS sales with respect to which customer has been reimbursed
for returns.  The foregoing notwithstanding, commissions earned by
Representative after notice of termination is given, but prior to the actual
termination date, shall be paid to Representative ninety (90) days after the
effective date of termination in order that chargebacks and any other
appropriate adjustments may be made, as may be authorized by this Agreement.
 

--------------------------------------------------------------------------------

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.
 
 
4

--------------------------------------------------------------------------------

 


Section 11.                      Payments/Returns/Chargebacks.  Representative
shall not be authorized to accept or approve the return by a purchaser of any
PRODUCTS.  To the extent that Representative shall be notified of a purchaser’s
desire to return PRODUCTS that have been purchased, Representative shall direct
such purchaser to Company’s Customer Service Department for issuance of a Return
Authorization Number.  Company shall have the right to charge against
commissions due Representative the amount of commission on any refund or credit
to the account of any purchaser who returns PRODUCTS, regardless of reason
therefor (e.g., including but not limited to defect in PRODUCTS, failure of
PRODUCTS to meet purchaser’s expectations, change in purchaser’s needs, late
delivery of PRODUCTS, etc.), and on whose prior underlying purchase
Representative was paid a commission. Company shall similarly have the right to
charge against commissions due Representative the prorated amount of any
commissions already paid or credited to Representative when final settlement is
made with purchaser on less than a full payment basis, or when an account is
written off as a bad debt in whole or in part. The commissionable portion of
such loss can be charged back to Representative provided Company has made
reasonable efforts to collect payment due from the purchaser.


Section 12.                      Independent Contractor.  Representative is and
shall be an independent contractor.  Nothing contained in this Agreement shall
be construed so as to create a partnership or joint venture and neither party
hereto shall be liable for the debts or obligations of the other.  No employee
of Representative shall be deemed to be an employee of the Company.  The Company
shall not have the power to hire or fire employees of Representative and, except
as expressly provided herein, the Company may not control or have access to
Representative funds or the expenditure thereof, or in any other way exercise
dominion or control over Representative’s business activities.  Representative
shall be solely responsible for, and shall indemnify and defend Company, and
hold Company harmless against, any and all claims, suits, actions, losses,
expenses (including attorney fees), costs, and damages arising from or in
connection with any act(s) and/or omission(s) of Representative, its partners,
its employees, and/or its agents.


Section 13.                      Advertising; Restrictions on Use of Name and
Mark.  In the course of promoting the PRODUCTS, marketing activities, and
solicitation of orders from prospective purchasers, any intended use of
Company’s name, mark, and/or goodwill shall be first submitted to Company in
writing for Company’s prior written approval thereof.  Such approval shall not
be unreasonably withheld.  Any such intended use of Company’s name, mark, and/or
goodwill in direct mail, television, radio, or print advertising shall be
submitted in final proof form to Company prior to publication of same for
Company's prior written approval of same.  Representative shall not use
Company's name, mark or goodwill for any purpose other than the lawful and
ethical promotion and marketing of PRODUCTS in such manner as to enhance and
maintain the goodwill and reputation of Company, as may be determined by Company
in its sole judgment and discretion.
 
 
5

--------------------------------------------------------------------------------

 


Section 14.                      Expenses.  Representative shall be responsible
for all expenses (e.g., including, but not limited to, automobile and travel
expenses, printing expenses, telephone charges, advertising fees, salaries, and
general overhead and operating expenses) incurred in the solicitation of orders
and marketing of PRODUCTS and performance of other duties under this Agreement.


Section 15.                      Limitation on Liability.  Except as may be
otherwise provided between Company and Representative in any other Agreement,
the Company shall incur no liability to Representative or any other person or
entity based upon Company's inability to manufacture, assemble, ship, deliver,
or otherwise fill purchase orders vis-à-vis PRODUCTS which is the subject of
purchase orders procured by Representative.  The Company shall incur no
liability to Representative or any other person or entity based upon any
prospective purchaser's cancellation of any purchase order or return of
PRODUCTS. Representative shall not be liable for liability arising from defects
in the design and/or manufacture of PRODUCTS. Company shall hold Representative
harmless against, and have the right and duty to indemnify and defend
Representative in any product liability claim or action arising in connection
with the PRODUCTS. Company shall, at its option, procure such product liability
insurance as may be prudent and appropriate to provide added protection against
any product liability claims that may be asserted against Company. To the extent
that Representative may wish to be named as a co-insured on any policy of
product liability insurance maintained by the Company, the Company will
cooperate to facilitate Representative being so named provided that
Representative pays any increase in premium and related cost that may be
incurred by reason of the designation of Representative as a co-insured.


Section 16.                      Notices.  Any and all notices that may be given
in connection with this Agreement shall be set forth in writing and may be
served by any of the following means: (a) personal delivery, (b) commercial
delivery by a nationally recognized overnight mail delivery service (e.g.,
Federal Express, UPS, etc.), (c) United States Postal Service, or (d) via fax.
Notices shall be deemed effective, as follows:
 
A.           If by personal delivery, upon delivery.
 
B.           If by commercial delivery on an overnight basis, upon the first
business day following deposit of such notice with the commercial delivery
service, with fees therefor prepaid, provided, however, that a duplicate of such
notice shall be concurrently sent to the attorney for the party to whom such
notice has been sent via First Class Mail, with postage prepaid or via fax to
the attorney’s fax number shown below.
 
C.           If by United States Postal Service, upon the second business day
following deposit of such notice in the United States Postal Service with first
class postage and return receipt fees fully prepaid therefor, provided, however,
that a duplicate of such notice shall be concurrently sent to the attorney for
the party to whom such notice has been sent via First Class Mail, with postage
prepaid or via fax to the attorney’s fax number shown below.
 
D.           If by fax, upon the first business day following transmission of
said notice via fax, provided that the party serving said notice has written
confirmation of the successful transmission of said notice via fax and provided
further, that a duplicate of such notice shall be concurrently sent to the
attorney for the party to whom such notice has been sent via First Class Mail,
with postage prepaid or via fax to the attorney’s fax number shown below.
 
 
6

--------------------------------------------------------------------------------

 

 
For purposes of this Section, the address for Representative and for the Company
for notice purposes are as follows and shall remain in effect unless and until
changed by duly served “Notice of Change of Address”:
 

Company:  BioSolar, Inc. Representative:       27936 Lost Canyon Road, Suite 202
        Santa Clarita, California  91387      

 
The addresses and fax numbers for the parties’ respective attorneys, for notice
purposes, are shown below:
 
 

Company: Gregory B. Gershuni, Esq.    
GERSHUNI & KATZ
A Law Corporation
1901 Avenue of the Stars, Suite 300
Los Angeles, California  90067-6005
FAX: (310) 282-8149
  Tomark Industries:      
Jacobs and Crumplar, P.A.
2 East 7th Street
P.O. Box 1271
Wilmington, DE 19899
FAX: (302) 656-5875
 

 
Section 17.                      Time.  Time is of the essence of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 


Section 18.                      No Release; Confidentiality and
Non-Disparagement.  Both parties agree that the termination of this Agreement or
the expiration of the term of this Agreement shall not release either party from
any obligations pertaining to restrictions on disclosure, exploitation, and/or
maintenance of secrecy and confidentiality with respect to trade secrets,
confidential and proprietary information.  With respect to trade secrets,
confidential and proprietary information of each party, the other party
covenants and agrees that during the term of this Agreement, including any
renewals or extensions of the term, and for a period of three (3) years
thereafter, each party shall maintain such information in a secure and safe area
and shall exercise the same standard of due and proper care with respect to the
storage, custody, use and/or dissemination of such information as is exercised
by the recipient with respect to its own trade secrets, confidential and
proprietary information.  Each party covenants and agrees that it shall take all
reasonable steps to protect the confidentiality of such material and is
prohibited from using such material for any purpose other than carrying out the
purposes of this Agreement.   Each party, for itself, covenants and agrees that
during the term of this Agreement, including any renewals or extensions of the
term, and for a period of three (3) years thereafter, each party shall refrain
from making any disparaging comments about the other party or othermise make or
otherwise publish any remarks which, to a reasonable person, would have a
tendency to have a deleterious impact on the reputation and/or image of the
other party and/or the reputation and/or image of the PRODUCTS.  This Section 18
will survive any termination of this Agreement.


Section 19.                      Waiver.  Failure of either party at any time to
require performance of any provision of this Agreement shall not limit the
party’s right to enforce the provision, nor shall any waiver of any breach of
any provision be a waiver of any succeeding breach of any provision or a waiver
of the provision itself for any other provision.


Section 20.                      Assignment.  Except as otherwise provided
within this Agreement, neither party hereto may transfer or assign this
Agreement without prior written consent of the other party.


Section 21.                      Law Governing.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.


Section 22.                      Resolution of Disputes.  In the event of any
dispute arising in connection with this Agreement, the parties shall, except in
exigent circumstances, prior to the initiation of any arbitration or litigation,
endeavor to resolve the dispute by means of mediation conducted by the Mediation
Section of the American Arbitration Association or through such other formal
mediation service as the parties may mutually agree upon. If mediation is
unsuccessful the parties shall submit any dispute not requiring injunctive
relief to arbitration in accordance with Sections 1295, et seq. of the Code of
Civil Procedure. Any party who refuses to participate in mediation shall forfeit
the right to seek to recover attorney fees under Section 23, below,  in any
arbitration, litigation, or other proceeding that ensues. If the parties can
agree upon an arbitrator, the dispute shall be submitted to arbitration by the
aggrieved party before JAMS/Endispute, or ADR Services, Inc. in Los Angeles,
California.  It is expressly agreed that in the course of any arbitration
proceedings the parties shall be permitted, without leave of the arbitrator, to
freely utilize depositions as a discovery device in the same manner and to the
same extent as permitted by Section 2025.010 of the Code of Civil
Procedure.  Nothing contained herein shall serve as a bar to any party seeking
ex parte relief in the Superior Court, whether to obtain injunctive relief or
any other remedy which the aggrieved party may seek. In the event any action is
initiated by either party, it is agreed that the Superior Court of the State of
California in the County of Los Angeles shall have jurisdiction and shall be the
proper venue thereof.
 
 
8

--------------------------------------------------------------------------------

 


Section 23.                      Attorney Fees.  In the event an arbitration,
suit or action is brought by any party under this Agreement to interpret or
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorney fees in accordance
with the determination by the arbitrator, trial court, and/or appellate court as
to who is the “prevailing party” and the amount of attorney fees to be awarded
pursuant to this provision.


Section 24.                      Computation of Time.  In computing any period
of time pursuant to this Agreement, the day of the act, event or default from
which the designated period of time begins to run shall be included, unless it
is a Saturday, Sunday or a legal holiday, in which event the period shall begin
to run on the next day which is not a Saturday, Sunday or a legal holiday, in
which event the period shall run until the end of the next day thereafter which
is not a Saturday, Sunday or legal holiday.


Section 25.                      Titles and Captions.  All article, section and
paragraph titles or captions contained in this Agreement are for convenience
only and shall not be deemed part of the context nor affect the interpretation
of this Agreement.


Section 26.                      Pronouns and Plurals.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons may require.


Section 27.                      Entire Agreement.  This Agreement contains the
entire understanding between and among the parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement.


Section 28.                      Good Faith, Cooperation and Due Diligence.  The
parties hereto covenant, warrant and represent to each other good faith,
complete cooperation, due diligence and honesty in fact in the performance of
all obligations of the parties pursuant to this Agreement.


Section 29.                      Counterparts.  This Agreement may be executed
in several counterparts and all so executed shall constitute one Agreement,
binding on all the parties hereto even though all the parties are not
signatories to the original or the same counterpart.


Section 30.                      Savings Clause.  If any provision of this
Agreement, or the application of such provision to any person or circumstance,
shall be held invalid, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid, shall not be affected thereby.


Section 31.                      Representation by Legal Counsel.  Each of the
parties acknowledges that it has had the opportunity to obtain independent legal
counsel of its choice in connection with the making of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


Executed this 9th day of March, 2012, at Santa Clarita, California.
 

BioSolar, Inc.           By: /s/ David Lee           Name & Title: David Lee,
CEO    

 
Executed this 3rd day of March, 2012, at Wilmington, Delaware.
 

Tomark Industries, Inc.           By: /s/ E D Santoleri              Name &
Title:
E. David Santoleri
President
   





                                        

 
10